Citation Nr: 1612707	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-39 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to restoration of a 40 percent evaluation for right knee degenerative joint disease, status post arthroscopic surgeries, effective June 1, 2007.

2. Entitlement to restoration of a 30 percent evaluation for chronic left knee chondromalacia patella, effective June 1, 2007.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service with the U.S. Army from May 1975 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran has requested a hearing before the Board, which has not yet been provided.  However, as the decision below fully resolves the appeal in his favor, there is no prejudice to the Veteran in adjudicating these issues without providing a hearing.

The issues of entitlement to service connection for a bladder condition and bilateral carpal tunnel syndrome appear to have been raised by the record, but have not been acted on by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 2007 rating decision reduced the evaluation for the Veteran's service-connected right knee degenerative joint disease, status post arthroscopic surgeries from 40 percent to 10 percent, and for chronic left knee chondromalacia patella from 30 percent to 10 percent, both effective June 1, 2007.

2. As of June 1, 2007, the 40 percent and 30 percent evaluations for the Veteran's right and left knee disabilities, respectively, had been in effect for less than five years.

3. At the time the reduction in the disability evaluations was effectuated, the Veteran's bilateral knee disabilities had not undergone sustained improvement.


CONCLUSIONS OF LAW

1. The reduction of the disability evaluation for the Veteran's service-connected right knee disability from 40 percent to 10 percent was not proper, and the 40 percent disability evaluation is restored from June 1, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.71a (2015).

2. The reduction of the disability evaluation for the Veteran's service-connected left knee disability from 30 percent to 10 percent was not proper, and the 30 percent disability evaluation is restored from June 1, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Analysis

In a December 2006 rating decision, the RO proposed to reduce the disability evaluations assigned to the Veteran's service-connected right and left knee disabilities from 40 percent to 10 percent, and 30 percent to 10 percent, respectively.  This reduction was accomplished in a March 2007 rating decision, effective June 1, 2007.  38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in December 2006.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993); Kitchens v. Brown, 7 Vet. App. 320 (1995).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2015).  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the both the 40 and 30 percent evaluations were effective February 28, 2005, less than five years before the reduction took effect on June 1, 2007.  Thus, various provisions of 38 C.F.R. § 3.344 pertaining to rating stability do not apply and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

The Veteran was provided a VA examination in March 2005 to address the severity of his bilateral knee disability.  This examination included a review of the Veteran's subjective history, including complaints of increasing, constant pain and stiffness.  While he reported his left knee occasionally locked up, there was no history of instability or subluxation bilaterally.  Objective examination revealed mild swelling and tenderness with no instability of the right knee and range of motion from zero degrees of extension to 140 of flexion.  On the left, there was no swelling or instability but some tenderness, with range of motion from zero degrees of extension to 140 degrees of flexion.  The examiner noted that functional loss due to pain would be 25-50 percent bilaterally, and 50-75 percent bilaterally during flare-ups.  It was this examination that served as the basis of an October 2005 rating decision which awarded the 40 percent and 30 percent evaluations for the Veteran's right and left knee disabilities, respectively.

A second VA examination was provided in August 2006.  He again reported symptoms of pain, swelling and stiffness bilaterally, with periodic locking up and buckling of the right knee.  Objective examination revealed tenderness of the right knee with range of motion from zero degrees of extension to 90 degrees of flexion.  On the left, flexion was found to be 55 degrees, but the examiner opined that this finding is not reliable because the Veteran complained of back pain.  Repetitive motion was not conducted, and there were no objective findings provided regarding instability.

In this case, the Board finds that the evidence does not establish sustained improvement in the Veteran's service-connected knee disabilities.  In fact, the objective evidence, including range of motion testing, indicates these disabilities had worsened during the period in question.  The Board acknowledges that, based on the August 2006 VA examination, the RO may be correct in finding that the state of the Veteran's right and left knee disabilities did not meet the rating criteria for a 40 percent and 30 percent evaluation, respectively.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2015).  However, the Board again notes that the Veteran does not bear the responsibility to demonstrate that he is entitled to retain the higher evaluations.  Brown 5 Vet. App. at 418.  

The objective evidence of record does not allow a conclusion that there had been a sustained improvement in the Veteran's bilateral knee disabilities at the time of the March 2007 reduction.  As such, the reduction of the 40 percent and 30 percent evaluations to 10 percent each, effective from June 1, 2007, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.


ORDER

Restoration of the 40 percent evaluation for right knee degenerative joint disease, status post arthroscopic surgeries is granted effective June 1, 2007.

Restoration of the 30 percent evaluation for chronic left knee chondromalacia patella is granted effective June 1, 2007.


REMAND

With respect to the Veteran's TDIU claim, he was scheduled for a hearing before the in May 2015, for which he did not appear.  However, a review of the record indicates that, prior to the scheduled hearing date, the Veteran's representative requested the Board hearing be postponed.  Based on the request to reschedule the Board hearing, the case must be remanded to schedule the Veteran for another Travel Board hearing per his request.
	
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing per his request to address his claim of entitlement to TDIU.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


